Marston, J.
We are of opinion that the certificate of the commissioner was in proper form and sufficient to entitle the deed to have been admitted in evidence. In the body of the certificate he described himself as “ a commissioner for the State of Michigan within and for said county.” It is signed as “commissioner for the State of Michigan in New York,” and the official seal attached- is also full and clear in the same respect. Objection was made that the full name of the commissioner did not appear in the impression made on the official seal, the first name Edwin only appearing. There is nothing in this that should cause any doubt whatever to be thrown upon the matter. It very frequently happens that a clear and distinct impression in full does not appear, but this has not generally been .considered as throwing any doubt upon the genuineness of the offi-' nial act. It was not necessary for the commissioner in the body of the certificate to recite the source of his power or that he had duly qualified, any more than it would be for a notary or justice of the peace.
The judgment must be reversed and a new trial ordered.
The other Justices concurred.